DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 11/13/2020, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I claims 1-7 in the reply filed on 5/20/2020 is acknowledged.

Claim Status
Claims 1-7 stand rejected. Claim 8 is newly cancelled. Claims 9-10 are newly added. Claims 1-7, 9-10 are pending.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. Applicant argues on Pg10Pr2-3 that Yano does not teach that the detection is not based upon the output signal of the light detector. The Examiner respectfully disagrees. Yano Pr225-226 indicates that the ion-exchange resin color checking device receives a signal from the photodetector at suitable intervals, and that the color of the ion-exchange resin is checked based on the detection signal from the photodetector 313. Then when it is determined that the ion-exchange resin needs replacing, the user can be notified. It is clear from this passage that Yano’s system indicates utilizing a photodetector to measure the color of the .

Applicant’s arguments, see Arguments/Remarks, filed 11/13/2020, with respect to 112(b) rejections, and claim objections have been fully considered and are persuasive.  The 112(b) rejections, and claim objections of claims 1-7 has been withdrawn. 

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. (US2007/0273868; hereinafter “Yano”).	
Applicant’s claims are directed towards an apparatus. 
Regarding claim 10; Yano discloses a method for determining a life of an ion exchange resin column, comprising: 
A) irradiating light from a direction across a longitudinal direction of the ion exchange resin column, which includes a resin accommodation unit in which an ion exchange resin is accommodated, toward the ion exchange resin (See Yano Fig. 19, par. [225-226]; ion exchange resin cartridge 310, that holds the ion exchange resin, can have a light-emitting device 312 that emits lights through the ion-exchange resin.); 
B) detecting light transmitted through the ion exchange resin by a light detector (See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal); and 
C) determining the life of the ion exchange resin column based on whether an output signal of the light detector exceeds a predetermined threshold or based on whether the output signal of the light detector (See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal. The color of the ion-exchange resin can be checked by analyzing the spectrum of the light received by the photodetector.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US2009/0211980; hereinafter “Liu”) in view of Yano et al. (US2007/0273868; hereinafter “Yano”).	
Applicant’s claims are directed towards an apparatus. 
Regarding claims 1-7; Liu discloses a suppressor system comprising: 
A) a suppressor having an eluent flow path through which an eluent flows and a suppression solution flow path through which a suppression solution flows, the eluent flow path and the suppression solution flow path being provided so as to be separated by an ion exchange membrane (See Liu Fig. 1-5, par. [20, 25-26]; eluent from column 10 flows through suppressor 12 which further has an effluent flow. There is an ion exchange membrane 26 that separates the detector effluent flow channel 24 from the chromatographic separation effluent flow channel 28); 
B) a circulation flow path that connects an inlet and an outlet of the suppression solution flow path of the suppressor to circulate the suppression solution (See Liu Fig. 1-5; the flow path from the effluent leaving suppressor 12, can cycle around into the inlet of the suppressor); 
C) an ion exchange resin column provided on the circulation flow path and including a resin accommodation unit through which the suppression solution flowing out of the suppressor flows and an ion exchange resin, which is acidic or alkaline, accommodated in the resin accommodation unit (See Liu Fig. 1-5, par. [26, 34]; ion exchange resin columns 32 or 44, and can further contain acidic cation exchange material (i.e. resin in the form of the cation) or strongly basic cation exchange material (i.e. resin in the form of the anion). Par. [33]; ion trap column 23 is placed in line 22 and is packed with anion exchange resin or cation exchange resin to remove positive or negative charges.),
E) wherein the ion exchange resin column has a longitudinal direction (See Liu Fig. 1; suppressor 12 contains a longitudinal direction horizontally). 
Liu does not disclose D) a life detector configured to determine a life of the ion exchange resin in the ion exchange resin column, wherein the life detector includes, F) a light source for irradiating light from a direction across the longitudinal direction of the ion exchange resin column toward the ion exchange resin and G) a light detector for detecting a change in optical transparency of the ion exchange resin, and H) wherein the life detector is configured to detect the life of the ion exchange resin based on whether an output signal of the light detector exceeds a predetermined threshold or based on whether the output signal of the light detector is below a predetermined threshold.
Yano is related to Liu by also being an optical measurement apparatus that is utilized with an ion-exchange resin for measuring the concentration of components in the fluid with higher accuracy (See Yano par. [24-25]). Yano discloses D) a life detector configured to determine a life of the ion exchange resin in the ion exchange resin column, wherein the life detector includes (See Yano par. [44-45, 226]; control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution. The color of the ion-exchange resin can be checked by analyzing the spectrum of the light received by the photodetector.), F) a light source for irradiating light from a direction across the longitudinal direction of the ion exchange resin column toward the ion exchange resin (See Yano Fig. 19, par. [225-226]; ion exchange resin cartridge 310 can have a light-emitting device 312 that emits lights through the ion-exchange resin) and G) a light detector for detecting a change in optical transparency of the ion exchange resin (See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal), and H) wherein the life detector is configured to detect the life of the ion exchange resin based on whether an output signal of the light detector exceeds a predetermined threshold or based on whether the output signal of the light detector is below a predetermined threshold (See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal. The color of the ion-exchange resin can be checked by analyzing the spectrum of the light received by the photodetector.).
Furthermore, if a resin is utilized that changes color when its ion-exchange ability drops or is lost, it may be visually checked to determine when the ion-exchange resin cartridge needs to be replaced (See Yano par. [225]). Yano further indicates that the optical measurement apparatus is further utilized to determine if the ion-exchange resin needs to be regenerated, thus providing a more effective system (See Yano par. [44-45]; control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution).   The ion-exchange resin color checking device can use a light-emitting device with a photodetector that receives the reflected light from the ion-exchange resin. The detected signal from the photodetector is checked at intervals in order to determine if the ion-exchange resin needs to be replaced (i.e. the lifespan) (See Yano par. [226]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Liu’s system that contains and utilizes an ion-exchange resin, with Yano’s system of incorporating an optical measurement apparatus to measure the color of the ion exchange resin in order to determine the life of the ion-exchange resin. As the ion-exchange resin is used, the color of the resin changes indicating the ion-exchange’s usefulness or ability, and thus indicating when the resin needs to be replaced (See Yano par. [225-226]). Furthermore, since the measurements can be utilized to determine whether or not the ion-exchange resin needs to be regenerated or replaced, it provides a more effective system (See Yano par. [44-45] control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section. Dependent claims are further rejected based on their dependency on rejected claims.
Additional Disclosures Included:
Claim 2: The suppressor system as recited in claim 1, wherein, a light transmitting portion that changes in optical transparency according to a volume change of the ion exchange resin in the resin accommodation unit is provided at an upper end portion of the resin accommodation unit of the ion exchange resin column (See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal. The color of the ion-exchange resin can be checked by analyzing the spectrum of the light received by the photodetector.), and the light source is arranged so as to irradiate light toward the light transmitting portion of the ion exchange resin column See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal, with ion exchange resin cartridge 310 can have a light-emitting device 312 that emits lights through the ion-exchange resin. ).
Claim 3: The suppressor system as recited in claim 1, wherein the ion exchange resin is a strong acidic cation exchange resin which decreases in volume due to adsorption of a cation, and the life detector detects the life of the ion exchange resin based on whether the output signal of the light detector is below the predetermined threshold (See Liu Fig. 1-5, par. [26, 34]; ion exchange resin columns 32 or 44, and can further contain acidic cation exchange material (i.e. resin in the form of the cation) or strongly basic cation exchange material (i.e. resin in the form of the anion). Par. [33]; ion trap column 23 is placed in line 22 and is packed with anion exchange resin or cation exchange resin to remove positive or negative charges. Furthermore, the resin must be regenerated – meaning the resin has absorbed the appropriate ions in the fluid. See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal. The color of the ion-exchange resin can be checked by analyzing the spectrum of the light received by the photodetector. ).
Claim 4: The suppressor system as recited in claim 2, wherein the ion exchange resin is a weak alkaline anion exchange resin which increases in volume due to adsorption of an anion, and the life detector detects the life of the ion exchange resin based on whether the output signal of the light detector exceeds the predetermined threshold (See Liu Fig. 1-5, par. [26, 34]; ion exchange resin columns 32 or 44, and can further contain acidic cation exchange material (i.e. resin in the form of the cation) or strongly basic cation exchange material (i.e. resin in the form of the anion). Par. [33]; ion trap column 23 is placed in line 22 and is packed with anion exchange resin or cation exchange resin to remove positive or negative charges. Furthermore, the resin must be regenerated – meaning the resin has absorbed the appropriate ions in the fluid. See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal. The color of the ion-exchange resin can be checked by analyzing the spectrum of the light received by the photodetector.).
Claim 5: The suppressor system as recited in claim 2, wherein the light source is arranged so as to irradiate light in a horizontal direction to a position lower from an upper end portion of the resin accommodation unit by about 50% of a maximum amount of displacement of an upper end portion of the ion exchange resin (See Yano Fig. 1-5; the light source 21 irradiates light horizontally and is below the upper end of the resin 3.).
Claim 6: The suppressor system as recited in claim 2, wherein a diameter of a light flux of the light irradiated from the light source to the resin accommodation unit is 0.5% or less of a length of the resin accommodation unit (See Liu claim 28; UV light. Par. [47, 66, 80]; tubing contains a diameter, however the diameter of the light is less).
Claim 7: The suppressor system as recited in claim 1, wherein the life detector includes a suppression solution measurement unit for measuring conductivity or pH of a liquid flowing out of the ion exchange resin column (See Liu Fig. 1, par. [26, 33]; effluent flow channels may be supplied with the detector effluent from conductivity sensor 14) and is configured to detect the life of the ion exchange resin based on a change in conductivity or pH measured by the suppression solution measurement unit (See Yano par. [78]; the optical measurement apparatus can apply an electric field, the pH can be adjusted and the interfering substances can be adsorbed onto the ion-exchange resin for removal, thus accomplishing the regeneration of the ion-exchange resin. See Liu par. [74, 79]; suppressed effluent liquid containing separated anion passes through conductivity cell, in which the conductivity of the separated anions are detected. Thus for analysis the feed stream in the inlet section 256a is compared to the outlet section 256b. The inline has a value, and is further compared to the feed stream that exits the packed resin bed and is measured by the electrode 264).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US2009/0211980; hereinafter “Liu”) in view of Yano et al. (US2007/0273868; hereinafter “Yano”).	
Applicant’s claims are directed towards an apparatus. 
Regarding claim 9; Liu discloses A suppressor system comprising: 
A) a suppressor having an eluent flow path through which an eluent flows and a suppression solution flow path through which a suppression solution flows, the eluent flow path and the suppression solution flow path being provided so as to be separated by an ion exchange membrane (See Liu Fig. 1-5, par. [20, 25-26]; eluent from column 10 flows through suppressor 12 which further has an effluent flow. There is an ion exchange membrane 26 that separates the detector effluent flow channel 24 from the chromatographic separation effluent flow channel 28); 
B) a circulation flow path that connects an inlet and an outlet of the suppression solution flow path of the suppressor to circulate the suppression solution (See Liu Fig. 1-5; the flow path from the effluent leaving suppressor 12, can cycle around into the inlet of the suppressor); 
C) an ion exchange resin column provided on the circulation flow path and including a resin accommodation unit through which the suppression solution flowing out of the suppressor flows and an ion exchange resin, which is acidic or alkaline, accommodated in the resin accommodation unit (See Liu Fig. 1-5, par. [26, 34]; ion exchange resin columns 32 or 44, and can further contain acidic cation exchange material (i.e. resin in the form of the cation) or strongly basic cation exchange material (i.e. resin in the form of the anion). Par. [33]; ion trap column 23 is placed in line 22 and is packed with anion exchange resin or cation exchange resin to remove positive or negative charges.); and 
E) wherein the system includes a suppression solution measurement unit for measuring conductivity or pH of a liquid flowing out of the ion exchange resin column (See Liu Fig. 1, par. [26, 33]; effluent flow channels may be supplied with the detector effluent from conductivity sensor 14) and is configured to detect the life of the ion exchange resin based on a change in conductivity or pH measured by the suppression solution measurement unit (See Yano par. [78]; the optical measurement apparatus can apply an electric field, the pH can be adjusted and the interfering substances can be adsorbed onto the ion-exchange resin for removal, thus accomplishing the regeneration of the ion-exchange resin. See Liu par. [74, 79]; suppressed effluent liquid containing separated anion passes through conductivity cell, in which the conductivity of the separated anions are detected. Thus for analysis the feed stream in the inlet section 256a is compared to the outlet section 256b. The inline has a value, and is further compared to the feed stream that exits the packed resin bed and is measured by the electrode 264).
Liu does not disclose D) a life detector configured to determine a life of the ion exchange resin in the ion exchange resin column.
Yano is related to Liu by also being an optical measurement apparatus that is utilized with an ion-exchange resin for measuring the concentration of components in the fluid with higher accuracy (See Yano par. [24-25]). Yano discloses D) a life detector configured to determine a life of the ion exchange resin in the ion exchange resin column (See Yano par. [44-45, 226]; control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution. The color of the ion-exchange resin can be checked by analyzing the spectrum of the light received by the photodetector.). Furthermore, if a resin is utilized that changes color when its ion-exchange ability drops or is lost, it may be visually checked to determine when the ion-exchange resin cartridge needs to be replaced (See Yano par. [225]). Yano further indicates that the optical measurement apparatus is further utilized to determine if the ion-exchange resin needs to be regenerated, thus providing a more effective system (See Yano par. [44-45]; control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution).   The ion-exchange resin color checking device can use a light-emitting device with a photodetector that receives the reflected light from the ion-exchange resin. The detected signal from the photodetector is checked at intervals in order to determine if the ion-exchange resin needs to be replaced (i.e. the lifespan) (See Yano par. [226]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Liu’s system that contains and utilizes an ion-exchange resin, with Yano’s system of incorporating an optical measurement apparatus to measure the color of the ion exchange resin in order to determine the life of the ion-exchange resin. As the ion-exchange resin is used, the color of the resin changes indicating the ion-exchange’s usefulness or ability, and thus indicating when the resin needs to be replaced (See Yano par. [225-226]). Furthermore, since the measurements can be utilized to determine whether or not the ion-exchange resin needs to be regenerated or replaced, it provides a more effective system (See Yano par. [44-45] control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Donovan Bui-Huynh/Examiner, Art Unit 1779             

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779